  Case: 1:17-md-02804-DAP Doc #: 1641 Filed: 05/21/19 1 of 4. PageID #: 46017



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                       MDL No. 2804
OPIATE LITIGATION
                                                  Case No. 17-md-2804
This document relates to:
The County of Summit, Ohio, et al. v. Purdue      Judge Dan Aaron Polster
Pharma L.P., et al.
Case No. 18-op-45090

The County of Cuyahoga v. Purdue Pharma
L.P., et. al.
Case No. 17-op-45004

The City of Cleveland v. AmerisourceBergen
Drug Corp., et al.
Case No. 18-op-45132

 ORDER GOVERNING PRODUCTION OF NON-PARTY HUMANA HEALTH PLAN
 OF OHIO, INC.’S MEDICAL AND PHARMACY CLAIMS DATA FOR TRACK ONE
                               CASES

       WHEREAS, in Case Management Order No. 1 [Dkt. 232], this Court authorized

discovery to proceed in the following three actions (the “Track One Cases”): (1) The County of

Summit, Ohio. v. Purdue Pharma L.P., Case No. 18-OP-45090 (N.D. Ohio); (2) The County of

Cuyahoga v. Purdue Pharma L.P., Case No. 17-OP-45004 (N.D. Ohio); and (3) City of

Cleveland v. AmerisourceBergen Drug Corp., Case No. 18-OP-45132 (N.D. Ohio); and

       WHEREAS, Case Management Order No. 2 [Dkt. 441] authorized disclosure of certain

Protected Health Information as that term is defined in 45 C.F.R. § 160.103; and

       WHEREAS, Special Master David Cohen and the Court have ordered plaintiffs in the

Track One Cases (the “Track One Plaintiffs”) to produce certain medical and prescription claims

information for any patient who received an opioid prescription, including records of medical

treatment for that patient where no opioid prescription was provided, including but not limited to
  Case: 1:17-md-02804-DAP Doc #: 1641 Filed: 05/21/19 2 of 4. PageID #: 46018



claims made by Track One Plaintiffs’ employees, employees’ dependents, incarcerated persons,

retirees, and pension fund beneficiaries (“Claims Data”), in its Track One Discovery Order

Regarding Health-Related Information [Dkt. 703], Discovery Ruling No. 7 [Dkt. 1051], and the

Court’s November 21, 2018 Order [Dkt. 1147]; and

       WHEREAS, under those Orders, Track One Plaintiffs have produced certain Claims Data

to Defendants in this action; and

       WHEREAS, Track One Plaintiffs worked with Rawlings Financial Services, LLC to

produce the Claims Data in the agreed format and subject to the agreed protections; and

       WHEREAS, Defendant Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals (“Allergan”), served a subpoena to Humana Health Plan of Ohio, Inc.

(“Humana”) requesting, among other things, the production of medical and pharmacy claims

data associated with current or former residents of the Track One Plaintiff jurisdictions who

received an opioid prescription (the “Claims Data”); and

       WHEREAS, Humana objected to the requests for the Claims Data on the grounds that it

is overbroad and calls for the production of data in which non-parties have a legitimate

expectation or right of privacy that outweighs any possible basis for production; and

       WHEREAS, counsel for Humana and Allergan have conferred on multiple occasions

concerning the production of the Claims Data.         Humana is concerned about the privacy

implications of such production but consents to the production of certain Claims Data held by

Rawlings Financial Services. Accordingly,

       IT IS HEREBY ORDERED that Rawlings Financial Services produce Claims Data in its

possession, custody, and control, associated with any current or former resident of the Track One

Plaintiff jurisdictions who received an opioid prescription from 2008 to the present and as




                                                2
  Case: 1:17-md-02804-DAP Doc #: 1641 Filed: 05/21/19 3 of 4. PageID #: 46019



otherwise consistent with Track One Plaintiffs’ production of the Claims Data under the Track

One Discovery Order Regarding Health-Related Information [Dkt. 703], Discovery Ruling No. 7

[Dkt. 1051], and the Court’s November 21, 2018 Order [Dkt. 1147].

       To ensure the protection of sensitive personal health information in the Claims Data and

to limit disclosure for the protection of the patient, the physician-patient relationship and the

treatment services, Rawlings Financial Services must produce the Claims Data consistent with

the findings, principles, procedures, and limitations in the Order Governing Production of

Medical and Pharmacy Claims Data in Track One Cases [Dkt. 1421], including and in addition

to the following principles:

           a) Only those parts of the patients’ records that are essential to fulfill the objective of

               this Order and the Track One Discovery Order Regarding Health-Related

               Information must be disclosed.

           b) All claims data that is implicated by Part 2 must be de-identified as to individual

               information. All Parties to this action and their counsel are precluded from

               attempting to identify such de-identified Claims Data, including, but not limited

               to, using information from the Defendants’ own files to seek to ascertain the

               identities of de-identified patients.

           c) Only those attorneys for the parties in this action and consulting or testifying

               experts for the parties in this action who reasonably require the Claims Data for

               purposes of this litigation may receive claims data produced under this Order. No

               other individuals—other than court personnel, court staff, and the Special Masters

               appointed in this action and their assistants—will be permitted to access the

               Claims Data, and all individuals and entities who receive or transmit any claims




                                                  3
  Case: 1:17-md-02804-DAP Doc #: 1641 Filed: 05/21/19 4 of 4. PageID #: 46020



                 data produced in this litigation will institute reasonable and appropriate steps to

                 prevent against unauthorized disclosure of claims data.

              d) Claims Data produced under this Order will be produced in an encrypted,

                 password-protected form that can be accessed, decrypted, and downloaded only

                 by those individuals identified in paragraph (c) above.

              e) Claims Data produced under this Order must be produced with the following

                 legend appearing in either the title of the electronic file or on the face of the

                 document: “HIGHLY CONFIDENTIAL HEALTH CARE CLAIMS DATA –

                 ACCESS RESTRICTED TO ATTORNEYS AND EXPERTS.”

              f) All claims data produced under this Order must be produced solely for purposes

                 of this litigation and must only be used for purposes of this litigation.

              g) All claims data produced under this Order must be immediately destroyed upon

                 final resolution, termination, or settlement of the claims asserted by the Track One

                 Plaintiffs in this litigation.

       Defendants will bear all costs associated with the production of the Claims Data under

this Order.



       IT IS SO ORDERED.

DATED: May 21, 2019                               ___________________________________
                                                  SPECIAL MASTER DAVID R. COHEN




                                                    4
